Citation Nr: 0612063	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the veteran's VA Form 9, Appeal to the Board, received in 
April 2003, he indicated he wanted to have a hearing before 
the Board at the RO.  However, in June 2003, he withdrew his 
hearing request in writing.  Thus, there is no hearing 
request pending at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, the claim needs to be remanded for multiple 
reasons.  First, the veteran has submitted one page from the 
award of disability benefits from the Social Security 
Administration, which shows that he was granted benefits as 
of June 1997.  It does not indicate upon what disability or 
disabilities these benefits were granted.  However, attached 
with this document is a May 1997 letter from a private 
physician, who states that the veteran was totally disabled 
due to hepatitis C.  While the Board must obtain the Social 
Security Administration records regardless, the May 1997 
letter makes it more certain that the veteran was granted 
disability benefits due to the disability for which he 
currently seeks compensation benefits.

Second, the veteran claims that he received a blood 
transfusion when he underwent an appendectomy in September 
1966 at the Army Hospital in Nurnberg, Germany.  The 
hospitalization records are not part of the veteran's service 
medical records.  The record reflects that both the veteran 
and VA attempted to obtain these records from the National 
Personnel Records Center (NPRC) to no avail.  In doing the 
search for these records, the NPRC looked for inpatient 
clinical records from "Nurnberg Army Hospital."  In the 
April 2006 informal hearing presentation, the veteran's 
representative noted that such hospital was under a different 
name at the time the veteran underwent his surgery, which 
name was the "130th General Hospital."  He stated it was 
possible that the veteran's records could be under that name.  

Third, VA asked the veteran to list all VA, civilian, and 
military treatment he has had for liver disease and the dates 
he was treated.  In June 2002, the veteran indicated he was 
treated by Dr. Nguyen from 1996 to 2000 and at St. Mary's 
Medical Center in Apple Valley, California, from 1996 to the 
present.  Dr. Nguyen is the same physician who signed the May 
1997 letter described above.  In that letter, he stated he 
was the "attending physician" of the veteran.  His 
treatment records and those from St. Mary's Medical Center 
are relevant to the claim on appeal.  The veteran should 
provide VA with permission to obtain those records.

Fourth, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.   

Finally, the veteran meets the requirements for providing him 
with a medical opinion.  


Accordingly, the case is REMANDED for the following action: 

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Make an attempt to obtain the 
veteran's clinical records, including 
surgical reports, the anesthesia sheet 
(Standard form 517) under "fluids," and 
any other medical records from the 130th 
General Hospital from September 1966.  

3.  Obtain a copy of the June 1997 Social 
Security Administration decision and the 
medical records upon which it granted 
disability benefits.  

4.  The veteran should provide VA with 
permission to obtain the medical records 
from St. Mary's Medical Center and Dr. 
Khoi N. Nguyen for treatment of liver 
disease.  Attempt to obtain those medical 
records.

5.  Following completion of the above 
development, to the extent possible, have 
a physician review the claims file and 
provide an opinion as to the following 
question: Is it at least as likely as not 
(50 percent probability or higher) that 
the veteran incurred the hepatitis C 
virus while in service.  A rationale for 
the opinion should be included in the 
examination report, which includes upon 
what evidence in the claims file the 
opinion is based and any other supportive 
reasoning.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


